Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkinson et al (US 2014/0314613 A1). 
Regarding claims 1 and 4, Hopkinson teaches an apparatus to produce a three dimension object [0002-0003] comprising a dispensing apparatus (11); and a processer (13) which determines an amount of a first fluid that the dispensing apparatus is to apply on a region of a layer of a particulate material [0132], the first fluid comprising a colorant [0162, 0214-0215], identify an ability of the first fluid to absorb electromagnetic radiation [0132, 0164, 0205-0207, 0217]; and determine an amount of a second fluid that the dispensing apparatus is to apply on the region of the layer of particulate material and become interspersed with the 
Regarding claims 2-3 and 5-7, Hopkins teaches the amount of the second fluid utilized it determined by the material’s amount of natural radiation absorbency in the material. Hopkins is suggesting the second fluid have a higher absorbency than the first fluid material so that a high amount of radiation is absorbed [0135]. Hopkins further disclose the second fluid can be chosen from a plurality of fluids that have different respective electromagnetic absorption characteristics [0160-0162, 0211]. Hopkin’s device has an electromagnetic radiation source to emit electromagnetic radiations which different wavelengths [0205-0207 and 0217]. Hopkin’s device also has print heads [0032], which reads on supply mechanisms. The device has a first print head that dispenses the first fluid [0036] and a second print head that dispenses the second fluid [0038]. 
Regarding claim 8, Hopkinson teaches the dispensing apparatus is to dispense one of plural colorants and the processor is to control the dispensing apparatus to dispense an amount of the second fluid based on a color of the dispense one of the plural colorants [0211]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkinson et al (US 2014/0314613 A1).
Hopkinson’s invention discloses the heaters are controlled to emit a range of wavelength [0170] to heat up the particulate material and control the energy provided to the particulate when the temperature is not found in the desired threshold range [0176]. The temperature is based on the wavelength of the material and Hopkins further states the first fluid is based on material that has a relatively low natural radiation absorbency.  [0134]. Since E = h * c/λ, a material with a low natural radiation absorbency would correspond to the red wavelength area that has the longest wavelengths and carries the least amount of. Furthermore, Hopkinson discloses the colored parts (red, green blue) may be manufactured on the apparatus through the combination of infra-red absorbent pigments with colored (e.g. red, green and blue dyes). The pigments may be provided in separate radiation absorbent material or may be combined within the same radiation absorbent material [0214]. Since the pigments would have different wavelengths and interfere with the energy and temperature of the material, the controller would control the source of radiation to provide the desired energy [0176].  Therefore, Hopkinson is teachings the controller is able to identify the electromagnetic radiation of the first fluid based on a color of the colorant comprised in the first fluid. Hence it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have the processor identify the ability of the first fluid to absorb . 
Response to Arguments
Applicant’s arguments with respect to claim 1-8 have been considered but are not persuasive. Applicant argues the cited art, Hopkinson, fails to disclose the limitation: “identify an ability of the first fluid to absorb electromagnetic radiation”.  However, Hopkinson describes “the sources of radiation illustrated in FIGS. 17A and 17B may provide an advantage in that they may allow for individual control of sintering energy applied in different areas of the part bed if controlled by thermal measurements from a sensor (such as a thermal imaging camera or a plurality of thermal measuring devices such as pyrometers or thermocouples). In various embodiments, a variety of non-laser based Electro-Magnetic-Radiation (EMR) emitting devices may be used in the source of radiation. Each EMR device may possess a similar or significantly different peak spectral emission (i.e. they may have a similar or significantly different peak wavelength). Based on spectral emission, each EMR emitting device may be selected to either sinter (directly, or in-directly) different particulate materials within the part bed or to heat any deposited material(s)/particulate material with the feed(s) and part bed(s). Multiple EMR emitting devices can be used within the same apparatus. Selection of more than one of device thus enables sintering and/or heating of more than one type of particulate material/radiation absorbent material/deposited material
Applicant further argues Hopkinson fails to disclose the second different radiation absorbent material becomes interspersed with the first radiation absorbent material. Even if the second particulate is added on the edge portion after the first particulate has been added, as Applicant argues, there is still an overlap on the edge portions, and thus, reads on the limitation the second different radiation absorbent material is interspersed with the first radiation absorbent material. 
As for the claim limitation, “the amount of second different radiation absorbent material is determined based on the first radiation absorbent material to absorb electromagnetic radiation,” Hopkinson discloses “the second radiation absorbent material 50 is selected to have a high natural radiation absorbency, which is higher than the absorbency of the first radiation absorbent material 50, so that a high amount of the radiation is absorbed and so that the underlying particulate material in the edge portion 26 combines at a rapid rate” [0135]. 
Furthermore, even if Hopkinson does not explicitly disclose each and every step (Examiner is not conceding that Hopkinson fails to disclose each and every step), Applicant is reminded apparatus limitation are distinguishable through its structural limitations.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, Hopkinson teaches all 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743